

Exhibit 10.1


VERACYTE, INC.


AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN


(as adopted March 10, 2015 by the Board and approved May 18, 2015 by the
shareholders)


(as amended and restated on April 13, 2020 by the Board and


approved on June 5, 2020 by the shareholders)
1


--------------------------------------------------------------------------------






Table of ContentsPageSECTION 1Purpose Of The Plan.1SECTION 2Definitions.1(a)
“Board”
1(b)
“Code”
1(c)
“Committee”
1(d)
“Company”
1(e)
“Compensation”
1(f)
“Corporate Reorganization”
1(g)
“Eligible Employee”
1(h)
“Exchange Act”
2(i)
“Fair Market Value”
2(j)
“Offering”
2(k)
“Offering Date”
3(l)
“Offering Period”
3(m)
“Participant”
3(n)
“Participating Company”
3(o)
“Plan”
3(p)
“Plan Account”
3(q)
“Purchase Date”
3(r)
“Purchase Period”
3(s)
“Purchase Price”
3(t)
“Stock”
3(u)
“Subsidiary”
3(v)
“Trading Day”
3SECTION 3Administration Of The Plan.3(a)Committee Composition3(b)Committee
Responsibilities3SECTION 4Enrollment And Participation.4(a)Offering
Periods4(b)Enrollment5(c)Duration of Participation5SECTION 5Employee
Contributions.5(a)Frequency of Payroll Deductions5(b)Amount of Payroll
Deductions5(c)Changing Withholding Rate5(d)Discontinuing Payroll Deductions6




--------------------------------------------------------------------------------




SECTION 6Withdrawal From The Plan.6(a)Withdrawal6(b)Re-enrollment After
Withdrawal6SECTION 7Change In Employment Status.6(a)Termination of
Employment6(b)Leave of Absence6(c)DeathSECTION 8Plan Accounts and Purchase Of
Shares.7(a)Plan Accounts7(b)Purchase Price7(c)Number of Shares
Purchased7(d)Available Shares Insufficient7(e)Issuance of Stock7(f)Unused Cash
Balances7(g)Tax Obligations8(h)Stockholder Approval8SECTION 9Limitations On
Stock Ownership.8(a)Five Percent Limit8(b)Dollar Limit8SECTION 10Rights Not
Transferable.9SECTION 11No Rights As An Employee9SECTION 12No Rights As A
Stockholder.9SECTION 13Securities Law Requirements.9SECTION 14Stock Offered
Under The Plan.9(a)Authorized Shares9(b)Antidilution
Adjustments10(c)Reorganizations10SECTION 15Amendment Or Discontinuance.10SECTION
16Equal Rights and Privileges11SECTION 17Execution.11







--------------------------------------------------------------------------------



VERACYTE, INC.
AMENDED AND RESTATD EMPLOYEE STOCK PURCHASE PLAN


SECTION 1 Purpose of the Plan


The Plan was adopted by the Board on March 10, 2015 and became effective upon
stockholder approval on May 18, 2015. The Plan was amended and restated on June
5, 2020. The purpose of the Plan is to provide Eligible Employees with an
opportunity to increase their proprietary interest in the success of the Company
by purchasing Stock from the Company on favorable terms and to pay for such
purchases through payroll deductions. The Plan is intended to qualify under
section 423 of the Code.


SECTION 2 Definitions.


(a) “Board” means the Board of Directors of the Company, as constituted from
time to time.
(b) “Code” means the Internal Revenue Code of 1986, as amended.
(c) “Committee” means a committee designated by the Board, as described in
Section 3.
(d) “Company” means Veracyte, Inc., a Delaware corporation.
(e) “Compensation” means, unless provided otherwise by the Committee, base
salary, wages and commissions paid in cash to a Participant by a Participating
Company, without reduction for any pre-tax contributions made by the Participant
under sections 401(k) or 125 of the Code. “Compensation” shall, unless provided
otherwise by the Committee, exclude variable compensation other than commissions
(including bonuses, incentive compensation, overtime pay and shift premiums),
all non-cash items, moving or relocation allowances, cost-of-living equalization
payments, car allowances, tuition reimbursements, imputed income attributable to
cars or life insurance, severance pay, fringe benefits, contributions or
benefits received under employee benefit plans, income attributable to the
exercise of stock options, and similar items. The Committee shall determine
whether a particular item is included in Compensation.


(f) “Corporate Reorganization” means:


(i) The consummation of a merger or consolidation of the Company with or into
another entity, or any other corporate reorganization; or


(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.


(g) “Eligible Employee” means any employee of a Participating Company, except
that the Committee may exclude any or all of the following (other than where
exclusion of such employees is prohibited by applicable law):


(i) employees who are not employed by the Company or a Participating Company
prior to the beginning of such Offering Period or prior to such other time
period as specified by the Committee;
(ii) employees who are customarily employed for twenty (20) or less hours per
week;
1

--------------------------------------------------------------------------------



(iii) employees who are customarily employed for five (5) months or less in a
calendar year;


(iv) employees who are (i) “highly compensated employees” of the Company or any
Participating Company (within the meaning of Section 414(q) of the Code), or
(ii) any employee who are “highly compensated employees” with compensation above
a specified level, who is an officer and/or is subject to the disclosure
requirements of Section 16(a) of the Exchange Act;


(v) employees who are citizens or residents of a foreign jurisdiction (without
regard to whether they are also a citizen of the United States or a resident
alien (within the meaning of Section 7701(b)(1)(A) of the Code)) if either (i)
such employee’s participation is prohibited under the laws of the jurisdiction
governing such employee, or (ii) compliance with the laws of the foreign
jurisdiction would violate the requirements of Section 423 of the Code;


(vi) individuals who provide services to the Company or any of its Participating
Companies as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.


(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(i) “Fair Market Value” means the fair market value of a share of Stock,
determined by the Committee as follows:


(i) If Stock was traded on any established national securities exchange
including the New York Stock Exchange or The NASDAQ Stock Market on the date in
question, then the Fair Market Value shall be equal to the closing price as
quoted on such exchange (or the exchange with the greatest volume of trading in
the Stock) on such date; or


(ii) If the foregoing provision is not applicable, then the Fair Market Value
shall be determined by the Committee in good faith on such basis as it deems
appropriate.


Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Wall Street Journal or as reported
directly to the Company by the stock exchange. Such determination shall be
conclusive and binding on all persons.
(j) “Offering” means the grant of options to purchase shares of Stock under the
Plan to Eligible Employees.




















2

--------------------------------------------------------------------------------



(k) “Offering Date” means the first Trading Day of an Offering.


(l) “Offering Period” means a period with respect to which the right to purchase
Stock may be granted under the Plan, as determined pursuant to Section 4(a).
(m) “Participant” means an Eligible Employee who elects to participate in the
Plan, as provided in Section 4(b).


(n) “Participating Company” means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.


(o) “Plan” means this Veracyte, Inc. Amended and Restated Employee Stock
Purchase Plan, as it may be amended from time to time.


(p) “Plan Account” means the account established for each Participant pursuant
to Section 8(a).


(q) “Purchase Date” means one or more dates during an Offering on which shares
of Stock may be purchased pursuant to the terms of the Offering, and such date
will be the last Trading Day of each Purchase Period.


(r) “Purchase Period” means one or more successive periods during an Offering,
beginning on the Offering Date or on the day after a Purchase Date, and ending
on the next succeeding Purchase Date.


(s) “Purchase Price” means the price at which Participants may purchase shares
of Stock under the Plan, as determined pursuant to Section 8(b).


(t) “Stock” means the Common Stock of the Company.


(u) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.


(v) “Trading Day” means a day on which the national stock exchange on which the
Stock is traded is open for trading.


SECTION 3 Administration Of The Plan.


(a) Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist of the Compensation Committee.


(b) Committee Responsibilities. The Committee shall have full power and
authority, subject to the provisions of the Plan, to promulgate such rules and
regulations as it deems necessary for the proper administration of the Plan, to
interpret the provisions and supervise the administration of the Plan, and to
take all action in connection therewith or in relation thereto as it deems
necessary or advisable. Any decision reduced to writing and signed by all of the
members of the Committee shall be
3

--------------------------------------------------------------------------------



fully effective as if it had been made at a meeting duly held. The Committee’s
determinations under the Plan, unless otherwise determined by the Board, shall
be final and binding on all persons. The Company shall pay all expenses incurred
in the administration of the Plan. No member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan, and all members of the Committee shall be fully
indemnified by the Company with respect to any such action, determination or
interpretation. The Committee may adopt such rules, guidelines and forms as it
deems appropriate to implement the Plan, including sub plans which the Committee
may establish (which need not qualify under Section 423 of the Code) for the
purpose of (i) facilitating participation in the Plan by non-U.S. employees in
compliance with foreign laws and regulations without affecting the qualification
of the remainder of the Plan under Section 423 of the Code or (ii) qualifying
the Plan for preferred tax treatment under foreign tax laws (which sub plans, at
the Committee’s discretion, may provide for allocations of the authorized Shares
reserved for issue under the Plan as set forth in Section 14(a)). The rules of
such sub plans may take precedence over other provisions of the Plan, with the
exception of Section 14(a), but unless otherwise superseded by the terms of such
sub plan, the provisions of the Plan shall govern the operation of such sub
plan. Alternatively and in order to comply with the laws of a foreign
jurisdiction, the Committee shall have the power, in its discretion, to grant
options in an Offering to citizens or residents of a non-U.S. jurisdiction
(without regard to whether they are also citizens of the United States or
resident aliens) that provide terms which are less favorable than the terms of
options granted under the same Offering to employees resident in the United
States, subject to compliance with Section 423 of the Code. Notwithstanding
anything to the contrary in the Plan, the Board may, in its sole discretion, at
any time and from time to time, resolve to administer the Plan. In such event,
the Board shall have all of the authority and responsibility granted to the
Committee herein.


SECTION 4 Enrollment And Participation.


(a) Offering Periods. While the Plan is in effect, the Committee may from time
to time grant options to purchase shares of Stock pursuant to the Plan to
Eligible Employees during a specified Offering Period. Each such Offering shall
be in such form and shall contain such terms and conditions as the Committee
shall determine, subject to compliance with the terms and conditions of the Plan
(which may be incorporated by reference) and the requirements of Section 423 of
the Code, including the requirement that all Eligible Employees have the same
rights and privileges. The Committee shall specify prior to the commencement of
each Offering (i) the period during which the Offering shall be effective, which
may not exceed 12 months from the Offering Date and may include one or more
successive Purchase Periods within the Offering, (ii) the Purchase Dates and
Purchase Price for shares of Stock which may be purchased pursuant to the
Offering, and (iii) if applicable, any limits on the number of shares
purchasable by a Participant, or by all Participants in the aggregate, during
any Offering Period or, if applicable, Purchase Period, in each case consistent
with the limitations of the Plan. The Committee may in its discretion, prior to
commencement of an Offering, establish a maximum number of shares of Stock which
may be purchased by an individual Participant, subject to the other limitations
of the Plan. The Committee shall have the discretion to provide for the
automatic termination of an Offering following any Purchase Date on which the
Fair Market Value of a share of Stock is equal to or less than the Fair Market
Value of a share of Stock on the Offering Date, and for the Participants in the
terminated Offering to be automatically re-enrolled in a new Offering that
commences immediately after such Purchase Date. The terms and conditions of each
Offering need not be identical, and shall be deemed incorporated by reference
and made a part of the Plan.
4

--------------------------------------------------------------------------------









(b) Enrollment. Any individual who, on the day preceding the first day of an
Offering Period (or such earlier day as may be required by the Company),
qualifies as an Eligible Employee may elect to become a Participant in the Plan
for such Offering Period by executing and delivering the enrollment form
prescribed for this purpose by the Company prior to the commencement of the
Offering Period and otherwise within such time periods and in accordance with
such procedures as may be established by the Company.


(c) Duration of Participation. Once enrolled in the Plan, a Participant shall
continue to participate in the Plan until he or she ceases to be an Eligible
Employee or withdraws from the Plan under Section 6(a). A Participant who
withdrew from the Plan under Section 6(a) may again become a Participant, if he
or she then is an Eligible Employee, by following the procedure described in
Subsection (b) above. A Participant whose employee contributions were
discontinued automatically under Section 9(b) shall automatically resume
participation at the beginning of the earliest Offering Period ending in the
next calendar year, if he or she then is an Eligible Employee. When a
Participant reaches the end of an Offering Period but his or her participation
is to continue, then such Participant shall automatically be re-enrolled for the
Offering Period that commences immediately after the end of the prior Offering
Period.


SECTION 5 Employee Contributions.


(a) Frequency of Payroll Deductions. A Participant may purchase shares of Stock
under the Plan solely by means of payroll deductions; provided, however, that to
the extent provided in the terms and conditions of an Offering, a Participant
may also make contributions through payment by cash or check prior to one or
more Purchase Dates during the Offering. Payroll deductions, subject to the
provisions of Subsection (b) below or as otherwise provided by the Committee,
shall occur on each payday during participation in the Plan.


(b) Amount of Payroll Deductions. An Eligible Employee shall designate on the
enrollment form the portion of his or her Compensation that he or she elects to
have withheld for the purchase of Stock. Such portion shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 15%. However, no payroll deduction will be made unless a Participant
timely files the proper form with the Company after a registration statement
covering the Stock is filed and effective under the Securities Act of 1933, as
amended.


(c) Changing Withholding Rate. A Participant may not increase the rate of
payroll withholding during the Offering Period, but unless otherwise provided
under the terms and conditions of an Offering, may discontinue or decrease the
rate of payroll withholding to a whole percentage of his or her Compensation, or
zero, by filing with the Company a request for the reduction or cessation of
payroll deductions in accordance with such procedures and subject to such
limitations as the Company may establish for all Participants. If a Participant
reduces his or her payroll deduction percentage to zero during an Offering by
filing with the Company a request for cessation of payroll deductions, such will
become reduction to become effective as soon as reasonably practicable and after
such reduction becomes effective, (i) no further payroll deductions will be made
for the duration of the Offering, (ii)
5

--------------------------------------------------------------------------------



payroll deductions credited to the Participant’s account prior to the effective
date of the request will be used to purchase shares of Stock on the next
Purchase Date in accordance with Section 8(c) below and (iii) a reduction of the
payroll deduction percentage to zero will be treated as such Participant’s
withdrawal from such Offering and the Plan effective as of the day after the
next Purchase Date following the filing date of such request with the Company.
Subject to the limitations set forth in Subsection 5(b), a Participant may also
increase or decrease the rate of payroll withholding effective for a new
Offering Period by filing a new enrollment form with the Company at the
prescribed location and time


(d) Discontinuing Payroll Deductions. Employee contributions may be discontinued
automatically pursuant to Section 9(b).


SECTION 6 Withdrawal From The Plan.


(a) Withdrawal. A Participant may elect to withdraw from the Plan by filing the
prescribed form with the Company at the prescribed location. Such withdrawal may
be elected at any time before the last day of an Offering Period, except as
otherwise provided in the Offering. In addition, if payment by cash or check is
permitted under the terms and conditions of an Offering, Participants may be
deemed to withdraw from the Plan by declining or failing to remit timely payment
to the Company for the shares of Stock. As soon as reasonably practicable
thereafter, payroll deductions shall cease and the entire amount credited to the
Participant’s Plan Account shall be refunded to him or her in cash, without
interest. No partial withdrawals shall be permitted.


(b) Re-enrollment After Withdrawal. A former Participant who has withdrawn from
the Plan shall not be a Participant until he or she re-enrolls in the Plan under
Section 4(b). Re-enrollment may be effective only at the commencement of an
Offering Period.


SECTION 7 Change In Employment Status.


(a) Termination of Employment. Termination of employment as an Eligible Employee
for any reason, including death, shall be treated as an automatic withdrawal
from the Plan under Section 6(a). A transfer from one Participating Company to
another shall not be treated as a termination of employment.


(b) Leave of Absence. For purposes of the Plan, employment shall not be deemed
to terminate when the Participant goes on a military leave, a sick leave or
another bona fide leave of absence, if the leave was approved by the Company in
writing. Employment, however, shall be deemed to terminate three months after
the Participant goes on a leave, unless a contract or statute guarantees his or
her right to return to work. Employment shall be deemed to terminate in any
event when the approved leave ends, unless the Participant immediately returns
to work.


(c) Death. In the event of the Participant’s death, the amount credited to his
or her Plan Account shall be paid to the Participant’s estate.






6

--------------------------------------------------------------------------------



SECTION 8 Plan Accounts and Purchase Of Shares.


(a) Plan Accounts. The Company shall maintain a Plan Account on its books in the
name of each Participant. Whenever an amount is deducted from the Participant’s
Compensation under the Plan, such amount shall be credited to the Participant’s
Plan Account. Amounts credited to Plan Accounts shall not be trust funds and may
be commingled with the Company’s general assets and applied to general corporate
purposes. No interest shall be credited to Plan Accounts.


(b) Purchase Price. The Purchase Price for each share of Stock purchased during
an Offering Period shall be the lesser of:
(i) 85% of the Fair Market Value of such share on the Purchase Date; or
(ii) 85% of the Fair Market Value of such share on the Offering Date.


(c) Number of Shares Purchased. As of each Purchase Date, each Participant shall
be deemed to have elected to purchase the number of shares of Stock calculated
in accordance with this Subsection (c), unless the Participant has previously
elected to withdraw from the Plan in accordance with Section 6(a). The amount
then in the Participant’s Plan Account shall be divided by the Purchase Price,
and the number of shares that results shall be purchased from the Company with
the funds in the Participant’s Plan Account. The foregoing notwithstanding, no
Participant shall purchase more than such number of shares of Stock as may be
determined by the Committee with respect to the Offering Period, or Purchase
Period, if applicable, nor more than the amounts of Stock set forth in Sections
4(a), 9(b) and 14(a). For each Offering Period and, if applicable, Purchase
Period, the Committee shall have the authority to establish additional limits on
the number of shares purchasable by all Participants in the aggregate.


(d) Available Shares Insufficient. In the event that the aggregate number of
shares that all Participants elect to purchase during an Offering Period exceeds
the maximum number of shares remaining available for issuance under Section
14(a), or which may be purchased pursuant to any additional aggregate limits
imposed by the Committee, then the number of shares to which each Participant is
entitled shall be determined by multiplying the number of shares available for
issuance by a fraction, the numerator of which is the number of shares that such
Participant has elected to purchase and the denominator of which is the number
of shares that all Participants have elected to purchase.


(e) Issuance of Stock. Certificates representing the shares of Stock purchased
by a Participant under the Plan shall be issued to him or her as soon as
reasonably practicable after the applicable Purchase Date, except that the
Committee may determine that such shares shall be held for each Participant’s
benefit by a broker designated by the Committee (unless the Participant has
elected that certificates be issued to him or her). Shares may be registered in
the name of the Participant or jointly in the name of the Participant and his or
her spouse as joint tenants with right of survivorship or as community property.


(f) Unused Cash Balances. An amount remaining in the Participant’s Plan Account
that represents the Purchase Price for any fractional share shall be carried
over in the Participant’s Plan Account to the next Offering Period or refunded
to the Participant in cash, without interest, if his or her participation is not
continued. Any amount remaining in the Participant’s Plan Account that
represents
7

--------------------------------------------------------------------------------



the Purchase Price for whole shares that could not be purchased by reason of
Subsection (c) or (d) above, Section 9(b) or Section 14(a) shall be refunded to
the Participant in cash, without interest.


(g) Tax Obligations. To the extent required by applicable federal, state, local,
or foreign law, a Participant will make arrangements satisfactory to the Company
and the Participating Company employing the Participant for the satisfaction of
any withholding tax obligations that arise in connection with the Plan. The
Company or any Participating Company, as applicable, may withhold, by any method
permissible under applicable law, the amount necessary for the Company or any
Participating Company, as applicable, to meet applicable withholding
obligations, including up to the maximum permissible statutory rates and
including any withholding required to make available to the Company or any
Participating Company, as applicable, any tax deductions or benefits
attributable to the sale or early disposition of shares of Common Stock by a
Participant. The Company will not be required to issue any shares of Common
Stock under the Plan until such obligations are satisfied.


(h) Stockholder Approval. The Plan shall be submitted to the stockholders of the
Company for their approval within twelve (12) months after the date the Plan is
adopted by the Board. Any other provision of the Plan notwithstanding, no shares
of Stock shall be purchased under the Plan unless and until the Company’s
stockholders have approved the adoption of the Plan.


SECTION 9 Limitations On Stock Ownership.


(a) Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if such
Participant, immediately after his or her election to purchase such Stock, would
own stock possessing 5% or more of the total combined voting power or value of
all classes of stock of the Company or any parent or Subsidiary of the Company.
For purposes of this Subsection (a), the following rules shall apply:
(i) Ownership of stock shall be determined after applying the attribution rules
of section 424(d) of the Code;
(ii) Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and
(iii) Each Participant shall be deemed to have the right to purchase up to the
maximum number of shares of Stock that may be purchased by a Participant under
this Plan under the individual limit specified pursuant to Section 8(c) with
respect to each Offering Period.


(b) Dollar Limit. Any other provision of the Plan notwithstanding, no
Participant shall accrue the right to purchase Stock at a rate which exceeds
$25,000 of Fair Market Value of such Stock per calendar year (under this Plan
and all other employee stock purchase plans of the Company or any parent or
Subsidiary of the Company), determined in accordance with the provisions of
section 423(b)(8) of the Code and applicable Treasury Regulations promulgated
thereunder.


For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined as of the beginning of the Offering Period in which such Stock is
purchased. Employee stock purchase plans not described in section 423 of the
Code shall be disregarded. If a Participant is precluded by this Subsection (b)
from purchasing additional Stock under the Plan, then his or her employee
contributions shall automatically be discontinued and shall resume at the
beginning of the earliest Offering Period ending in the next calendar year (if
he or she then is an Eligible Employee).
8

--------------------------------------------------------------------------------







SECTION 10 Rights Not Transferable.


The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by the laws of descent and distribution. If a
Participant in any manner attempts to transfer, assign or otherwise encumber his
or her rights or interest under the Plan, other than by the laws of descent and
distribution, then such act shall be treated as an election by the Participant
to withdraw from the Plan under Section 6(a).


SECTION 11 No Rights As An Employee


Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.


SECTION 12 No Rights As A Stockholder.


A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the applicable Purchase Date.


SECTION 13 Securities Law Requirements.


Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.


SECTION 14 Stock Offered Under The Plan.


(a) Authorized Shares. The maximum aggregate number of shares of Stock available
for purchase under the Plan is 2,250,000 shares. The aggregate number of shares
available for purchase under the Plan shall at all times be subject to
adjustment pursuant to Section 14.
















9

--------------------------------------------------------------------------------



(b) Antidilution Adjustments. The aggregate number of shares of Stock offered
under the Plan, the individual and aggregate Participant share limitations
described in Section 8(c) and the price of shares that any Participant has
elected to purchase shall be adjusted proportionately by the Committee in the
event of any change in the number of issued shares of Stock (or issuance of
shares other than Common Stock) by reason of any forward or reverse share split,
subdivision or consolidation, or share dividend or bonus issue,
recapitalization, reclassification, merger, amalgamation, consolidation,
split-up, spin-off, reorganization, combination, exchange of shares of Stock,
the issuance of warrants or other rights to purchase shares of Stock or other
securities, or any other change in corporate structure or in the event of any
extraordinary distribution (whether in the form of cash, shares of Stock, other
securities or other property).


(c) Reorganizations. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Offering Period then in progress shall terminate and shares shall be purchased
pursuant to Section 8, unless the Plan is assumed by the surviving corporation
or its parent corporation pursuant to the plan of merger or consolidation. The
Plan shall in no event be construed to restrict in any way the Company’s right
to undertake a dissolution, liquidation, merger, consolidation or other
reorganization.


SECTION 15 Amendment Or Discontinuance.


The Board (or any committee thereof to which it delegates such authority) shall
have the right to amend, suspend or terminate the Plan at any time and without
notice. Upon any such amendment, suspension or termination of the Plan during an
Offering Period, the Board (or any committee thereof to which it delegates such
authority) may in its discretion determine that the applicable Offering shall
immediately terminate and that all amounts in the Participant Accounts shall be
carried forward into a payroll deduction account for each Participant under a
successor plan, if any, or promptly refunded to each Participant. Further, the
Board or Committee will be entitled to establish rules to change the Purchase
Periods and Offering Periods, limit the frequency and/or number of changes in
the amount contributed during a Purchase Period or an Offering Period, permit
payroll withholding in excess of the amount designated by a Participant in order
to adjust for delays or mistakes in the administration of the Plan, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Stock for each
Participant properly correspond with amounts contributed from the Participant’s
Compensation, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan. In addition, in the event the Committee determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Committee may, in its discretion and, to the extent necessary
or desirable, modify, amend, or terminate the Plan to reduce or eliminate such
accounting consequences including, but not limited to: (a) amending the
definition of compensation, including with respect to an Offering Period
underway at the time; (b) altering the Purchase Price for any Offering Period
including an Offering Period underway at the time of the change in Purchase
Price; (c) shortening any Offering Period by setting a Purchase Date, including
an Offering Period underway at the time of the Committee action; (d) reducing
the maximum percentage of compensation a Participant may elect to set aside as
payroll deductions; and (e) reducing the maximum number of shares of Common
Stock a Participant may purchase during any Offering Period. Except as provided
in Section 14, any increase in the aggregate number of shares of Stock to be
issued under the Plan shall be subject
10

--------------------------------------------------------------------------------



to approval by a vote of the stockholders of the Company. In addition, any other
amendment of the Plan shall be subject to approval by a vote of the stockholders
of the Company to the extent required by an applicable law or regulation. This
Plan shall continue until the earlier to occur of (a) termination of this Plan
pursuant to this Section 15 or (b) issuance of all of the shares of Stock
reserved for issuance under this Plan.


SECTION 16 Equal Rights and Privileges.


All Eligible Employees granted an option under this Plan that is intended to
meet the Code Section 423 requirements will have equal rights and privileges
with respect to this Plan or within any separate offering under the Plan so that
this Plan qualifies as an “employee stock purchase plan” within the meaning of
Section 423 or any successor provision of the Code and the related regulations.
Any provision of this Plan which is inconsistent with Section 423 or any
successor provision of the Code will, without further act or amendment by the
Company or the Committee, be reformed to comply with the requirements of Section
423 (unless such provision applies exclusively to options granted under the Plan
that are not intended to comply with the Code Section 423 requirements). This
Section 16 will take precedence over all other provisions in this Plan.


SECTION 17 Execution.


To record the adoption of the Plan by the Board, the Company has caused its
authorized officer to execute the same.





VERACYTE, INC./s/ Bonnie AndersonBy:Bonnie AndersonTitle:Chairman of the Board
and Chief Executive OfficerDate:06/05/2020





11